Citation Nr: 0201955	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  98-13 717A	)	DATE
	)
	)


THE ISSUE

Whether a March 1998 Board of Veterans' Appeals (Board) 
decision denying service connection for a right shoulder 
disability, as secondary to the service-connected disability 
of residuals of a fracture of the right clavicle, and an 
increased (compensable) rating for residuals of a fracture of 
the right clavicle, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by: Samuel L. Hart, Attorney at Law


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The moving party had active service from December 1960 to 
December 1968.

This matter comes before the Board on remand from the Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999, hereafter 
"the Court") based on a Joint Motion for Remand and Stay of 
Proceedings, filed and granted in January 2001.  

The Board initially reviewed the CUE motion in September 
1999, at which time, the Board denied the motion.  The CUE 
motion challenges a March 26, 1998 Board decision, which 
denied service connection for a right shoulder disability, as 
secondary to the service-connected disability of residuals of 
a fracture of the right clavicle, and an increased 
(compensable) rating for residuals of a fracture of the right 
clavicle. 

Prior to filing a CUE motion, the moving party filed a motion 
for reconsideration dated in June 1998, which the Board 
denied in September 1998.  At the time of its denial, the 
Board advised the moving party that it would also consider 
his June 1998 motion as a request for revision of the Board's 
March 26, 1998 decision on the grounds of CUE.

Thereafter, in a letter dated March 9, 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the March 1999 letter that he 
wished for the Board to do so.  In its letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned him that once a motion for review on the 
basis of CUE was finally denied, the Board would not consider 
another CUE motion on that decision.  The Board strongly 
urged the moving party to obtain a representative.

The record reflects that the Board received a written 
statement from the moving party in April 1999, which 
specifically requested that the Board treat his motion for 
reconsideration as a motion for CUE.  Accordingly, as the 
moving party made specific reference to CUE in his 
communication to the Board after being advised that he must 
specifically advise the Board that he wished to proceed with 
a CUE review, the Board finds that he has authorized the 
Board to proceed with review of his motion for CUE.

The Board observes that the moving party's representative 
submitted a September 1999 statement in support of the moving 
party's motion for CUE.  The Board also notes that additional 
evidence was attached to the moving party's original motion 
for reconsideration that was received by the Board in June 
1999, and that was not of record at the time of the subject 
Board decision in March 1998.  Likewise, in the November 2001 
argument, additional evidence was provided in support of the 
motion.  Paragraph (b) of 38 C.F.R. § 20.1405 (2001) provides 
that no new evidence will be considered in connection with 
the disposition of a motion based on CUE.  Consequently, the 
Board is precluded from considering any evidence submitted 
after the subject Board decision in reaching its decision as 
to the matter currently under review.

The January 2001 order of the Court was based upon the Joint 
Motion for Remand.  The sole basis for the Joint Motion was 
Disabled American Veterans, et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), which invalidated a part of 38 C.F.R. 
§ 20.1404(b) (2001).   The moving party was provided an 
opportunity to submit additional argument and has done so.


FINDING OF FACT

The moving party failed to clearly and specifically set forth 
the alleged CUE, or errors of fact or law in the March 1998 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error(s).



CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1403, 20.1404(b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A. 5107 (West 
Supp. 2001) (hereafter VCAA), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board notes that in 
the recent case of Livesay v. Principi, No. 00-51 (U.S. Vet. 
App. Aug. 30, 2001), an en banc panel of the Court held that 
the provisions of the VCAA are not applicable to a Board CUE 
claim.  Accordingly, no further action is required in light 
of the new legislation.

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. --(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error. --(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the Department of 
Veterans Affairs (VA) adopt the Court's interpretation of the 
term "CUE."  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board notes that the final regulations governing the 
adjudication of CUE motions also provide:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refiling under this subpart.

38 C.F.R. § 20.1404(a).

The originally promulgated Rule 1404(b) (38 C.F.R. 
§ 20.1404(b)), further stated that:

(b) Specific Allegations Required: The motion 
must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis 
for such allegations, and why the result 
would have been manifestly different but for 
the alleged error.  Non-specific allegations 
of failure to follow regulations or failure 
to give due process, or any other general, 
non-specific allegations of error, are 
insufficient to satisfy the requirement of 
the previous sentence.  Motions that fail to 
comply with the requirements set forth in 
this paragraph shall be denied.  (Emphasis 
added.)

The United States Court of Appeals for the Federal Circuit 
reviewed the CUE regulations and held that in the event that 
the moving party's motion does not adequately set forth 
specific grounds of CUE, the Board is precluded from deciding 
the motion on the merits.  Instead, the appellant's motion is 
to be dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000).  Accordingly, that 
portion of Rule 1404(b) in italics was invalidated.   

In the March 1998 decision, the Board found that the 
competent evidence, that is, the medical evidence, did not 
show that the moving party's current right shoulder 
arthritis, or any other shoulder joint disability, was a 
residual of his accident in service, or was related on a 
secondary basis to such residuals.  The Board also noted that 
a March 1997 VA examiner concluded that it seemed highly 
unlikely that the moving party's right shoulder arthritis 
"would be on the basis of a clavicle fracture."  

The Board further found that the evidence that was then of 
record supported the conclusion that any limitation of motion 
that the moving party had in his right shoulder was 
attributable to his arthritis of the right shoulder and not 
to any residuals from his fracture of the right clavicle.  
Similarly, an April 23, 1992, VA examiner was noted to 
determine that the moving party had right shoulder pain, but 
that it was most likely due to avascular necrosis.  Thus, the 
Board found that the evidence did not establish a basis for 
an increased (compensable) rating for residuals of a fracture 
of the right clavicle under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (1997), and on the basis of the guidelines 
discussed in DeLuca v. Brown, 8 Vet. App. 202, 204 (1995) and 
38 C.F.R. §§ 4.40, 4.45 (1997).  Other Diagnostic Codes were 
considered, but were either inapplicable or otherwise failed 
to afford the benefit sought on appeal.  

In a statement in support of the moving party's CUE motion, 
the moving party's representative asserts that it was CUE for 
the Board to fail to request medical opinions as to whether 
it was as likely as not that the moving party's right 
shoulder disability was the result of the moving party's fall 
in service that was also manifested by the right clavicle 
fracture, and by not requesting a medical opinion on the 
etiology of the moving party's diagnosed avascular necrosis 
of the right shoulder joint.  The moving party's 
representative also maintains that the Board had clearly 
failed to apply the reasonable doubt criteria set forth in 38 
C.F.R. § 3.102 (1997). 

By letter dated in November 2001, the moving party's 
representative reasserts his contention that the Board erred 
by not soliciting medical opinions to: (1) determine the 
etiology of the moving party's right shoulder avascular 
necrosis; and (2) determine whether the right shoulder 
disability is related to the moving party's fall in service.  
The moving party's representative also alleges that the Board 
failed to give due consideration to the moving party's 
contention that his right shoulder condition is part and 
parcel of the fall that resulted in the fracture of his right 
clavicle.


II.  Analysis

The moving party was provided with CUE regulations in March 
1999, which advised the moving party of the specific filing 
and pleading requirements governing motions for review on the 
basis of CUE.  The Board finds that the moving party's CUE 
motion of June 1998, his April 1999 correspondence, and his 
November 2001 correspondence fail to contain anything more 
than general assertions of CUE with respect to the Board 
decision of March 1998.  

In addition, to the extent that the moving party's 
representative maintains in September 1999 and November 2001 
that the Board failed to obtain necessary medical opinions, 
the Secretary's failure to fulfill the duty to assist has 
been specifically precluded as a basis for CUE in Rule 
1403(d)(2).  Similarly, with respect to the assertion that 
the Board failed to properly evaluate the evidence or 
consider the reasonable doubt criteria, the Board must point 
out that disagreement as to how the facts were weighed or 
evaluated has also been specifically precluded as a basis for 
CUE under Rule 1403(d)(3).  

The moving party and his representative point to no specific 
evidence that undebatably demonstrated the moving party's 
entitlement to service connection for a right shoulder 
disability, as secondary to the service-connected disability 
of residuals of a fracture of the right clavicle, and/or an 
increased (compensable) rating for residuals of a fracture of 
the right clavicle. 

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b). 
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to dismiss the moving 
party's motion for CUE.  


ORDER

The motion is dismissed without prejudice to refiling.



		
	Richard B. Frank
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000 
and 2001); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(a) (1) (2001) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2001).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


